06/09/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 22-0229


                                        DA 22-0229
                                    _________________

SISTER MARY JO MCDONALD; LORI
MALONEY; FRITZ DAILY; BOB BROWN;
DOROTHY BRADLEY; VERNON FINLEY;
MAE NAN ELLINGSON; and the LEAGUE OF
WOMEN VOTERS OF MONTANA,

            Plaintiffs and Appellees,
                                                                 ORDER
v.

CHRISTI JACOBSEN, Montana Secretary of
State,

            Defendant and Appellant.
                                    _________________


      This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on June 8, 2022, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
      Rule 12 requires “a table of cases (alphabetically arranged), statutes, and other
authorities cited, with references to the pages of the brief where they are cited.”
M. R. App. P. 12(1)(a).   Although the Table of Contents makes reference to it, the
Appellant’s opening brief does not contain a table of authorities and therefore fails to
meet the requirements of Rule 12.
      Rule 12 also requires “[a]n appendix that includes the relevant judgment, order(s),
findings of fact, conclusions of law, jury instruction(s), ruling(s), or decision(s) from
which the appeal is taken[.]” M. R. App. P. 12(1)(i). The Appellant’s Appendix does not
comply with this rule because it includes excessive and unnecessary documents. This
Court has access to the full District Court record. The Appendix should include the
order(s) from which appeal is taken—in this case, the District Court’s order on summary
judgment and any other document that is enumerated in Rule 12(1)(i)—and should not
include pleadings and briefs that are contained within the District Court record.
Additionally, Appellant’s Appendix E does not give any reference to where in the
record—which has not yet been transmitted to the Clerk of this Court—it may be found.
       Rule 12 also requires a statement of the case, indicating the nature of the case and
its procedural disposition, that includes “[o]nly that procedural background which is
relevant to the issue or issues raised[.]”       M. R. App. P. 12(1)(c).       The Appellant’s
statement of the case includes discussion of matters that appear to be outside the record
and is not confined to the questions presented on appeal.
       Finally, Rule 12 requires “[a] statement of the facts relevant to the issues presented
for review, with references to the pages or the parts of the record at which material facts
appear.” M. R. App. P. 12(1)(d). The statement of facts in Appellant’s opening brief
contains no citations to the record.
       Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to counsel for the
Appellant and to all counsel of record.




                                                                                   Electronically signed by:
                                                                                          Beth Baker
                                                                              Justice, Montana Supreme Court
                                                                                         June 9 2022